Citation Nr: 1510145	
Decision Date: 03/11/15    Archive Date: 03/24/15

DOCKET NO.  12-17 478A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida



THE ISSUE

Entitlement to payment or reimbursement of medical expenses incurred at The Villages Regional Hospital, from December 29, 2011 through December 31, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Peters, Counsel



INTRODUCTION

The Veteran had active duty service from March 1960 to March 1963.  The Veteran has not been service connected for any disabilities at this time.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 letter of determination by the Department of Veterans Affairs (VA) Medical Center (MC), in Gainesville, Florida.  The Veteran timely appealed that decision.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As the Veteran is not service connected for any disability at the present time, the Veteran is not eligible for any payment or reimbursement for medical expenses under 38 U.S.C.A. § 1728.  Under 38 U.S.C.A. § 1725, the Veteran's claim has been denied because he was found to have third-party insurance, which under the Veterans Millennium Health Care and Benefits Act would render him ineligible for payment or reimbursement.  

With regards to this, the Board notes that the Veteran was 68 or 69 years old at the time of his treatment in December 2011.  The Board further notes that the evidence of record documents that the Veteran is covered by Medicare Part A from December 1, 2007 through July 21, 2010, and Medicare Part B from July 1, 2010 through July 31, 2010.  It further appears that beginning August 1, 2010, the Veteran obtained third-party insurance from Quality Health Care.  VA records do not list an expiration date for that insurance.

In his March 2012 notice of disagreement, the Veteran has asserted that Quality Health Care, his third party insurer, lost its Medicare charter and as a result his policy with that insurer ended December 1, 2011; he was informed of this in a November 2011 letter-which is not of record-and he was not able to obtain other third party insurance with another vendor until January 1, 2012-a document which is also not of record.  Thus, the Veteran avers that for the month of December 2011, he did not have any third party insurance and therefore the barrier to payment or reimbursement under 38 U.S.C.A. § 1725 does not exist.  

In light of this averment, the Board finds a remand is necessary in order to verify whether the Veteran did, in fact, have any third party insurance coverage in December 2011 when he was treated at The Villages Regional Hospital.  

Additionally, the AOJ should readjudicate the Veteran's claim after verification, and regardless of whether the Veteran is found to have third party insurance or not, the AOJ should specifically address all the criteria under 38 C.F.R. § 1725 in their adjudication, including whether the Veteran was enrolled with the VA healthcare system for the 24-month period preceding that treatment.  This will enable efficient appellate adjudication when the claim is returned to the Board for further appellate review.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to clarify with the Veteran and/or his third-party insurer (Quality Health Care) when the Veteran was covered by third-party insurance, including by Medicare directly, at the time of his treatment in December 2011.

2.  Request that the Veteran provide the November 2011 letter notifying him of the expiration of his Quality Health Care policy on December 1, 2011, as well as any documentation from his new vendor for third party insurance that would have begun on January 1, 2012.

3.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claim for payment or reimbursement of medical expenses incurred at The Villages Regional Hospital, from December 29, 2011 through December 31, 2011.  

The AOJ should specifically address all the criteria under 38 U.S.C.A. § 1725 and the Veterans Millennium Health Care and Benefits Act in its adjudication, regardless of the results of the above clarification.  

If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

